                                                                                        FILED
                                                                               2019 Feb-15 PM 02:11
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

GENEVA FLETCHER,                      )
                                      )
            Plaintiff,                )
                                      )
      vs.                             )            4:17-cv-02023-LSC
                                      )
NANCY BERRYHILL,                      )
Commissioner of                       )
Social Security,                      )
                                      )
            Defendant.                )

                         MEMORANDUM OF OPINION

I.    Introduction

      The plaintiff, Geneva Fletcher, appeals from the decision of the

Commissioner of the Social Security Administration (“Commissioner”) denying

her applications for a Period of Disability, Disability Insurance Benefits (“DIB”),

and Social Security Income (“SSI”). Ms. Fletcher timely pursued and exhausted

her administrative remedies and the decision of the Commissioner is ripe for

review pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3).

      Ms. Fletcher was 38 years old at the time of the Administrative Law Judge’s

(“ALJ’s”) decision. (Tr. at 12, 58.) She has an eighth grade education and past

work experiences as a housekeeper, a paint mixer, a laborer, a quality department



                                          1
helper, and certified nursing assistant. (Tr. at 58, 63, 74.) Ms. Fletcher claims that

she became disabled on July 15, 2013, as a result of bipolar disorder, anxiety

disorder, mood disorder, post-traumatic stress disorder, personality disorder, and a

seizure disorder. (Tr. at 108-09, 135-48.)

      The Social Security Administration has established a five-step sequential

evaluation process for determining whether an individual is disabled and thus

eligible for DIB or SSI. See 20 C.F.R. §§ 404.1520, 416.920; see also Doughty v.

Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). The evaluator will follow the steps in

order until making a finding of either disabled or not disabled; if no finding is made,

the analysis will proceed to the next step. See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). The first step requires the evaluator to determine whether the

plaintiff is engaged in substantial gainful activity (“SGA”).             See id. §§

404.1520(a)(4)(i), 416.920(a)(4)(i). If the plaintiff is not engaged in SGA, the

evaluator moves on to the next step.

      The second step requires the evaluator to consider the combined severity of

the plaintiff’s medically determinable physical and mental impairments. See id. §§

404.1520(a)(4)(ii), 416.920(a)(4)(ii). An individual impairment or combination of

impairments that is not classified as “severe” and does not satisfy the durational

requirements set forth in 20 C.F.R. §§ 404.1509 and 416.909 will result in a finding



                                             2
of not disabled. See 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). The

decision depends on the medical evidence contained in the record. See Hart v.

Finch, 440 F.2d 1340, 1341 (5th Cir. 1971) (concluding that “substantial medical

evidence in the record” adequately supported the finding that plaintiff was not

disabled).

        Similarly, the third step requires the evaluator to consider whether the

plaintiff’s impairment or combination of impairments meets or is medically equal

to the criteria of an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix

1. See 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the criteria of a listed

impairment and the durational requirements set forth in 20 C.F.R. §§ 404.1509

and 416.909 are satisfied, the evaluator will make a finding of disabled. 20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).

        If the plaintiff’s impairment or combination of impairments does not meet or

medically equal a listed impairment, the evaluator must determine the plaintiff’s

residual functional capacity (“RFC”) before proceeding to the fourth step. See id.

§§ 404.1520(e), 416.920(e). The fourth step requires the evaluator to determine

whether the plaintiff has the RFC to perform the requirements of his past relevant

work.     See id. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).         If the plaintiff’s




                                           3
impairment or combination of impairments does not prevent him from performing

his past relevant work, the evaluator will make a finding of not disabled. See id.

      The fifth and final step requires the evaluator to consider the plaintiff’s

RFC, age, education, and work experience in order to determine whether the

plaintiff can make an adjustment to other work. See id. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the plaintiff can perform other work, the evaluator will find

him not disabled. Id.; see also 20 C.F.R. §§ 404.1520(g), 416.920(g). If the plaintiff

cannot perform other work, the evaluator will find him disabled. 20 C.F.R. §§

404.1520(a)(4)(v), 404.1520(g), 416.920(a)(4)(v), 416.920(g).

      Applying the sequential evaluation process, the ALJ first found that Ms.

Fletcher met the insured status requirements of the Social Security Act through the

date of her decision. (Tr. at 17.) She further determined that Ms. Fletcher has not

engaged in SGA since the alleged onset of her disability. (Id.) According to the ALJ,

Plaintiff’s bipolar disorder and anxiety disorder are considered “severe” based on

the requirements set forth in the regulations. (Id.) However, she found that these

impairments neither meet nor medically equal any of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. (Tr. at 18.) The ALJ determined that Ms.

Fletcher has the RFC to perform a full range of work at all exertional levels, but

with the following non-exertional limitations: she should never climb ladders,



                                           4
ropes, and scaffolds; she should never be exposed to unprotected heights or

hazardous machinery; she should be limited to unskilled work with few workplace

changes and no direct contact with the general public; and she should be limited to

only occasional contact with coworkers. (Tr. at 19.)

       Next, the ALJ obtained the testimony of a Vocational Expert (“VE”) and

determined at step four of the sequential evaluation process that Plaintiff is capable

of performing her past relevant work as a housekeeper, department helper, and

certified nursing assistant. (Tr. at 21-22). The ALJ concluded her findings by

stating that Plaintiff has not been under a “disability,” as defined in the Social

Security Act, from the alleged onset date through the date of the decision. (Tr. at

22.)

II.    Standard of Review

       This Court’s role in reviewing claims brought under the Social Security Act

is a narrow one. The scope of its review is limited to determining (1) whether there

is substantial evidence in the record as a whole to support the findings of the

Commissioner, and (2) whether the correct legal standards were applied. See Stone

v. Comm’r of Soc. Sec., 544 F. App’x 839, 841 (11th Cir. 2013) (citing Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)). This Court gives

deference to the factual findings of the Commissioner, provided those findings are



                                          5
supported by substantial evidence, but applies close scrutiny to the legal

conclusions. See Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).

      Nonetheless, this Court may not decide facts, weigh evidence, or substitute

its judgment for that of the Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210

(11th Cir. 2005) (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir.

2004)). “The substantial evidence standard permits administrative decision

makers to act with considerable latitude, and ‘the possibility of drawing two

inconsistent conclusions from the evidence does not prevent an administrative

agency’s finding from being supported by substantial evidence.’” Parker v. Bowen,

793 F.2d 1177, 1181 (11th Cir. 1986) (Gibson, J., dissenting) (quoting Consolo v. Fed.

Mar. Comm’n, 383 U.S. 607, 620 (1966)). Indeed, even if this Court finds that the

proof preponderates against the Commissioner’s decision, it must affirm if the

decision is supported by substantial evidence. Miles, 84 F.3d at 1400 (citing Martin

v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      However, no decision is automatic, for “despite th[e] deferential standard

[for review of claims], it is imperative that th[is] Court scrutinize the record in its

entirety to determine the reasonableness of the decision reached.” Bridges v.

Bowen, 815 F.2d 622, 624 (11th Cir. 1987) (citing Arnold v. Heckler, 732 F.2d 881,




                                           6
883 (11th Cir. 1984)). Moreover, failure to apply the correct legal standards is

grounds for reversal. See Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984).

III.   Discussion

       Ms. Fletcher alleges that the ALJ’s decision should be reversed and

remanded because the ALJ did not properly evaluate the opinions of W. Hardin

Coleman, M.D., her primary care physician, and Mary Arnold, Psy.D, the

consultative examiner.

       The ALJ must articulate the weight given to different medical opinions in the

record and the reasons therefore. See Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,

1179 (11th Cir. 2011). The weight afforded to a medical opinion regarding the

nature and severity of a claimant’s impairments depends, among other things, upon

the examining and treating relationship the medical source had with the claimant,

the evidence the medical source presents to support the opinion, how consistent

the opinion is with the record as a whole, and the specialty of the medical source.

See 20 C.F.R. §§ 404.1527(d), 416.927(d).

       Within the classification of acceptable medical sources are the following

different types of sources that are entitled to different weights of opinion: 1) a

treating source, or a primary physician, which is defined in the regulations as “your

physician, psychologist, or other acceptable medical source who provides you, or



                                          7
has provided you, with medical treatment or evaluation and who has, or has had, an

ongoing treatment relationship with you;” 2) a non-treating source, or a consulting

physician, which is defined as “a physician, psychologist, or other acceptable

medical source who has examined you but does not have, or did not have, an

ongoing treatment relationship with you;” and 3) a non-examining source, which is

“a physician, psychologist, or other acceptable medical source who has not

examined you but provides a medical or other opinion in your case . . . includ[ing]

State agency medical and psychological consultants . . . .” 20 C.F.R. § 404.1502.

      The regulations and case law set forth a general preference for treating

medical sources’ opinions over those of non-treating medical sources, and non-

treating medical sources over non-examining medical sources. See 20 C.F.R. §

404.1527(d)(2); Ryan v. Heckler, 762 F.2d 939, 942 (11th Cir. 1985). Thus, a

treating physician’s opinion is entitled to “substantial or considerable weight

unless ‘good cause’ is shown to the contrary.” Crawford, 363 F.3d at 1159 (quoting

Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)) (internal quotations

omitted). “Good cause” exists for an ALJ to not give a treating physician’s opinion

substantial weight when the: “(1) treating physician’s opinion was not bolstered by

the evidence; (2) evidence supported a contrary finding; or (3) treating physician’s

opinion was conclusory or inconsistent with the doctor’s own medical records.”



                                         8
Phillips, 357 F.3d at 1241 (11th Cir. 2004) (citing Lewis, 125 F.3d at 1440); see also

Edwards v. Sullivan, 937 F.2d 580, 583-84 (11th Cir. 1991) (holding that “good

cause” existed where the opinion was contradicted by other notations in the

physician’s own record).

      On the other hand, the opinions of a one-time examiner or of a non-

examining source are not entitled to the initial deference afforded to a physician

who has an ongoing treating relationship with a plaintiff. McSwain v. Bowen, 814

F.2d 617, 619 (11th Cir. 1987). Still, medical consultants or medical experts are

highly qualified medical specialists who are experts in the Social Security disability

programs, and their opinions may be entitled to great weight if the evidence

supports their opinions. See 20 C.F.R. § 404.1527(e)(2)(iii), 416.927(e)(2)(iii); SSR

96-6p. In short, an ALJ “may reject the opinion of any physician when the evidence

supports a contrary conclusion.” McCloud v. Barnhart, 166 F. App’x 410, 418–19

(11th Cir. 2006) (citing Bloodsworth v. Heckler, 703 F.2d 1233, 1240 (11th Cir.

1983)).

      The Court must also be aware of the fact that opinions such as whether a

claimant is disabled, the claimant’s RFC, and the application of vocational factors

“are not medical opinions, . . . but are, instead, opinions on issues reserved to the

Commissioner because they are administrative findings that are dispositive of a



                                          9
case; i.e., that would direct the determination or decision of disability.” 20 C.F.R.

§§ 404.1527(e), 416.927(d). The Court is interested in the doctors’ evaluations of

the claimant’s “condition and the medical consequences thereof, not their opinions

of the legal consequences of his [or her] condition.” Lewis, 125 F.3d at 1440. Such

statements by a physician are relevant to the ALJ’s findings, but they are not

determinative, as it is the ALJ who bears the responsibility for assessing a

claimant’s RFC. See, e.g., 20 C.F.R. § 404.1546(c).

      A.     Treating Physician’s Opinion

      On December 9, 2016, Dr. Coleman completed a two-page document titled a

“Supplemental Questionnaire,” at the request of Plaintiff’s attorney. (Tr. at 402-

03). As the ALJ noted, Dr. Coleman circled boxes indicating that Plaintiff had

“extreme” or “marked” limitations in seven out of nine functional areas, such as

activities of daily living; maintaining social functioning; maintaining concentration,

persistence, and pace; ability to respond to customary work pressures; and ability

to respond appropriately to coworkers. (Tr. at 21, 402-03). Dr. Coleman also

circled the “yes” option to the question of whether Plaintiff’s limitations had

lasted or were expected to last for 12 months or longer, but, as the ALJ noted, he

did not in any other way relate Plaintiff’s then-current impairments back to the

alleged onset date, which was over three years earlier. (Tr. at 21, 403). Dr.



                                          10
Coleman hand-wrote on the form that Plaintiff’s medications caused drowsiness,

“cognitive slowness,” fatigue, and appetite changes. (Tr. at 403). Dr. Coleman

apparently did not complete the “Narrative Report” that was supposed to

accompany the Supplemental Questionnaire because it is not in the record. (Tr. at

402 (“This Supplemental Questionnaire is designed to amplify your narrative

report and answer certain questions about the patient’s residual functional

capacity.”)).

      The ALJ gave little weight to the opinions of Dr. Coleman because there was

“no support for them in [Plaintiff’s] limited treatment records from Jackson

County Family Medicine,” where Dr. Coleman practiced. (Tr. at 21).

      Substantial evidence supports the ALJ’s conclusion here. On April 6, 2012,

more than a year before the alleged disability onset date, Plaintiff presented to Dr.

Coleman, along with her mother and husband. (Tr. at 358). She told Dr. Coleman

that recently she had “an almost temporary psychosis” where she attacked her

husband with a knife and then cut her left wrist very deeply. (Id.). Plaintiff went to

the emergency room, where she received sutures and was evaluated by Mountain

Lakes Behavioral Healthcare, “who thought she had bipolar disorder but made no

other treatment or follow up arrangements,” according to Dr. Coleman. (Id.). Dr.

Coleman noted Plaintiff was “very emotionally distraught.” (Id.). He assessed



                                          11
“disorder, bipolar personality” and suicide attempt. (Id.). He asked Plaintiff “to

contact Mountain Lakes to see if they are going to be able to do out[]patient or in

patient treatment,” and he gave her samples of Symbyax, told her to stop Paxil, and

continue Xanax as needed. (Id.). Dr. Coleman asked Plaintiff to return in a week for

follow up (Id.).

      At the follow-up appointment on April 13, 2012, Plaintiff reported she had

stabilized very quickly on Symbyax, had improved energy, no sedation, and no

manic thoughts or irrational behavior. (Tr. at 359). She said her depression had

“lifted some.” (Id.). Dr. Coleman noted that Plaintiff was “much more clear and

interactive today,” and she had clear insight. (Id.). He gave Plaintiff samples of

Abilify and Prozac and told her to continue Xanax and “follow up if no

improvement or any worsening in condition.” (Id.).

      As the ALJ noted, from the alleged onset date of July 15, 2013, through

December 2016, the treatment records from Jackson County Family Medicine,

where Dr. Coleman practiced, reflect relatively infrequent visits for routine follow

up. (Tr. at 21). Indeed, there is no documented medical treatment on or around

Plaintiff’s alleged onset date in July 2013. (Tr. at 20.) Plaintiff presented to Dr.

Coleman only five times during that over-three-year period, and he never once

conducted a mental status exam. (Tr. at 360, 375-79, 385-90). More significantly,



                                         12
other than one general statement about Plaintiff’s ability to work, which is noted

below, Dr. Coleman did not identify any specific work-related limitations. (Tr. at

360, 375-79, 385-90).

      Plaintiff returned to see Dr. Coleman on May 1, 2014, more than two years

after her April 2012 appointment. (Tr. at 360). She and her husband described

panic attacks with seizure-type movements lasting about one minute during which

she remained alert. (Id.). Dr. Coleman continued her medications and added

Lamictal at night for a week and twice a day thereafter. (Id.). At a follow up on

October 17, 2014, Plaintiff reported that Lamictal had helped her anxiety and panic

attacks “a good bit.” (Tr. at 376). Over the past two or three weeks, however, she

said she suddenly had worsening severe depression with side effects of

galactorrhea, abnormal dreams, and urinary incontinence at night. (Id.). Dr.

Coleman reduced her dose of Lamictal and increased Prozac. (Id.). He noted that

“she has not gained the functional or cognitive ability to work and this has added to

some of her stress and worries.” (Id.). Dr. Coleman indicated he would see Plaintiff

for follow up in two to three weeks, but Plaintiff apparently did not return until July

27, 2015, nine months later. (Id.).

      At the July 2015 appointment, Plaintiff reported postprandial diarrhea,

abdominal cramping, and cough. (Tr. at 377). She also reported increased anxiety



                                          13
that week, which Dr. Coleman noted “sounds like she is more sensitive to external

circumstances while she is feeling ill.” (Id.). He also noted that Plaintiff was “over

all well controlled on her current medications.” (Id.). Dr. Coleman continued the

anti-anxiety medications. (Id.).

       Plaintiff next saw Dr. Coleman on March 22, 2016. (Tr. at 378-79). She

reported feeling a moderate degree of depression and indicated she was going to be

evaluated for bipolar I disorder. (Tr. at 378). Although Dr. Coleman conducted a

physical exam, he did not conduct a mental status exam. (Id.). He recommended

“titrate up on Risperdal for mood stabilizer,” continue Prozac, take Xanax only

three time a day (Plaintiff admitted to taking it four times a day), and take Lamictal

as needed for panic attacks. (Tr. at 379).

       The last time Dr. Coleman treated Plaintiff was on August 31, 2016, when

she presented with sinus symptoms. (Tr. at 388-90). She did not report any

problems related to her mental diagnoses. (Tr. at 388). Dr. Coleman treated her for

acute sinusitis and did not note anything about her mental condition. (Tr. at 388-

90).

       The aforementioned evidence demonstrates that there is no support in Dr.

Coleman’s limited treatment notes for the extreme and marked limitations he

noted in his medical source statement. (Tr. at 21, 402-03). As an initial matter, in



                                             14
December 2016 when he completed the medical source statement, Dr. Coleman

had not seen Plaintiff for mental follow up in more than eight months, which

undermines the opinion’s accuracy concerning Plaintiff’s then-current functioning.

(Tr. at 378, 403). Moreover, in his medical source statement, Dr. Coleman cited no

evidence from his treatment of Plaintiff to support his opinion. The opinion sharply

contrasts with his treatment notes, which show that Lamictal helped relieve

Plaintiff’s anxiety symptoms, her symptoms were overall well-controlled with

medications, and that at Plaintiff’s last visit regarding mental issues, she reported

only a moderate degree of depression. (Tr. at 376-78).

      Additionally, and as the ALJ noted, Dr. Coleman indicated in the

Supplemental Questionnaire that a psychological evaluation was obtained, but he

did not provide the date of the evaluation or identify the medical provider who

performed it. (Tr. at 21, 403). This reference might be to an August 5, 2016, initial

evaluation by a Mountain Lakes Behavioral Healthcare nurse practitioner, Belinda

Herring, CRNP, who is not an “acceptable medical source” under the Social

Security regulations. (Tr. at 21, 400-01). See 20 C.F.R. §§ 404.1513(a), (d)(1),

416.913(a), (d)(1). At that evaluation, Plaintiff reported having difficulty

maintaining sleep, waking with nightmares at least three times a week, low energy,

low motivation, history of impulsive behaviors and poor judgment. (Tr. at 396.)



                                         15
She stated that her anxiety was such that she had a history of hyperventilating with

chest pain, sweating, and dizziness. (Tr. at 400.) However, CRNP Herring noted

that, although Plaintiff had been seeing her primary care physician for psychiatric

medications, she had never seen a psychiatrist or been in mental health treatment.

(Id.). CRNP Herring also noted this was Plaintiff’s first evaluation for mental

health. (Id.). The mental status exam indicated some psychomotor retardation,

blunted affect, a coherent thought process with some difficulty concentrating,

thoughts of hopelessness, dysphoric mood, limited insight, and limited judgment.

(Tr. at 21, 401). Significantly, CRNP Herring did not specify any work-related

limitations due to Plaintiff’s mental condition. (Tr. at 400-01).

      As the ALJ concluded, these findings are inconsistent with and do not

support the marked and extreme limitations as opined by Dr. Coleman. (Tr. at 21).

For example, CRNP Herring noted only “some difficulty concentrating” (tr. at

401), whereas Dr. Coleman opined Plaintiff had marked deficiencies in

concentration, persistence, or pace. (Tr. at 402). CRNP Herring did not note any

restriction in performing daily activities (tr. at 401), whereas Dr. Coleman found

extreme restriction. (Tr. at 402). CRNP Herring did not indicate any difficulties in

maintaining social functioning (tr. at 401), but Dr. Coleman opined Plaintiff had

extreme difficulties.    (Tr. at 402). Moreover, nothing in CRNP Herring’s



                                          16
evaluation supports Dr. Coleman’s opinion that Plaintiff had extreme limitation in

the ability to respond to customary work pressures and to respond appropriately to

coworkers. (Tr. at 402). Although CRNP Herring noted that Plaintiff had limited

insight and judgment, this finding does not support Dr. Coleman’s opinion of

marked limitation in performing simple tasks in a work setting. (Tr. at 403).

      In sum, the ALJ recognized that Plaintiff’s bipolar disorder and anxiety

disorder were severe impairments at step two of the sequential evaluation process

and, to the extent the evidence supported credible work-related mental limitations,

the ALJ fully accommodated them when she restricted Plaintiff to unskilled work

with few workplace changes, no direct contact with the general public, and only

occasional contact with coworkers. (Tr. at 17, 19). Substantial evidence in the

record supports the ALJ’s decision to give little weight to Dr. Coleman’s opinion,

and the ALJ’s decision is not due to be disturbed on this ground.

      B.     Consultative Examiner’s Opinion

      Dr. Arnold conducted a consultative mental health examination of Plaintiff

on October 31, 2014. (Tr. at 364-67.) On examination, Dr. Arnold found Plaintiff to

have a depressed mood with somber affect and estimated her intelligence to fall in

the borderline range. (Tr. at 365). However, she also found Plaintiff’s cognition,

abstract reasoning, and thought processes to be normal. (Tr. at 365-66.) In the



                                         17
summary section of the report, Dr. Arnold noted Plaintiff did not have panic

attacks on her current medication regimen (Tr. at 366). Dr. Arnold also noted that

Plaintiff is the custodial parent of her daughters and, despite her estimated

borderline intellectual functioning, she has the basic skills to manage her funds.

(Id.). Dr. Arnold diagnosed Plaintiff with post-traumatic stress disorder (“PTSD”)

features, mood disorder, anxiety disorder, and seizures, and she assessed a Global

Assessment of Functioning (“GAF”) score of 50, which indicates “serious

symptoms or any serious impairment in social, occupational, or school

functioning.” See Diagnostic and Statistical Manual of Mental Disorders 4th

Edition (“DSM-IV”) at 32. (Tr. at 366-67.) Dr. Arnold did not specify any work-

related limitations due to Plaintiff’s mental condition. (Tr. at 365-67).

      Plaintiff argues that the ALJ committed reversible error in failing to state the

weight she was giving to Dr. Arnold’s opinion. Plaintiff is correct that “the ALJ

must state with particularity the weight given to different medical opinions and the

reasons therefor.” Winschel, 631 F.3d at 1179. In the absence of such a statement, it

is impossible for a reviewing court to determine whether the ultimate decision on

the merits of the claim is rational and supported by substantial evidence. Id.

“Therefore, when the ALJ fails to state with at least some measure of clarity the

grounds for his decision, we will decline to affirm simply because some rationale



                                          18
might have supported the ALJ’s conclusion.” Id. (internal quotation marks

omitted). In Winschel, the Eleventh Circuit reversed an ALJ’s denial of benefits

after determining that it was “possible that the ALJ considered and rejected” two

medical opinions because “without clearly articulated grounds for such a rejection,

we cannot determine whether the ALJ’s conclusions were rational and supported

by substantial evidence.” Id.; see also McClurkin v. Social Sec. Admin., 625 F. App’x

960, 962-63 (11th Cir. 2015) (unpublished) (failing to state weight given to non-

examining physician’s opinion constitutes reversible error).

      Plaintiff is also correct that the ALJ did not explicitly state the weight she

gave Dr. Arnold’s opinion. However, any error is harmless because Plaintiff failed

to show that Dr. Arnold’s opinion in any way undermined the ALJ’s findings.

Indeed, the ALJ’s decision reflects that she thoroughly reviewed and considered

Dr. Arnold’s October 2014 findings and opinion. (Tr. at 364-67). Specifically, the

ALJ discussed with approval Dr. Arnold’s findings in concluding at step three that

Plaintiff’s impairments did not meet or medically equal a listing for a mental

disorder. (Tr. at 18-19). In later assessing Plaintiff’s RFC, the ALJ also explicitly

stated that Dr. Arnold’s findings are supported by Plaintiff’s treatment notes from

her visits with Dr. Coleman, which reflected relatively infrequent visits for routine

follow up. (Tr. at 21.) It is thus obvious that the ALJ implicitly gave significant or



                                          19
great weight to Dr. Arnold’s opinion. Indeed, the ALJ properly considered the

opinion, did not discount the opinion or findings in any way, and the opinion and

findings comport with the ALJ’s findings.

      Thus, Winschel is distinguishable from this case because here, the ALJ stated

with “at least some measure of clarity the grounds” for her decision. See, e.g.,

Colon v. Colvin, 660 F. App’x 867, 870 (11th Cir. 2016) (distinguishing Winschel

and affirming the Commissioner’s decision because the court was not left

pondering why the ALJ made the decision he made, noting that the court would not

ignore the rest of the opinion merely due to the ALJ’s failure to assign the weight to

or mention a doctor’s opinion); Carson v. Comm’r of Soc. Sec., 373 F. App’x 986,

988-89 (11th Cir. 2010) (affirming an implicit rejection of a doctor’s opinion where

the ALJ’s other findings on the subject matter of the opinion were clear and

supported by substantial evidence); Denomme v. Comm’r of Soc. Sec., 518 F. App’x

875, 878 (11th Cir. 2013) (ALJ’s failure to specify weight accorded to examiners’

opinions was harmless where RFC was consistent with examiners’ opinions);

Caldwell v. Barnhart, 261 F. App’x 188, 191 (11th Cir. 2008) (absence of weight was

harmless error where psychologist’s opinions did not contradict the ALJ’s

findings).




                                          20
      Plaintiff also contends that if Dr. Arnold’s diagnoses are credible, then she

would be precluded from all SGA. This contention is unpersuasive. Merely because

Dr. Arnold diagnosed Plaintiff with PTSD features, mood disorder, anxiety

disorder, and a GAF score of 50, does not establish that she had additional

limitations due to her condition, because the mere existence of these impairments

does not reveal the extent to which they limit her ability to work. See McCruter v.

Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986) (“‘severity’ of a medically ascertained

disability must be measured in terms of its effect upon ability to work”); Wind v.

Barnhart, 133 F. App’x 684, 690 (11th Cir. 2005) (“a diagnosis or a mere showing

of ‘a deviation from purely medical standards of bodily perfection or normality’ is

insufficient; instead, the claimant must show the effect of the impairment on her

ability to work”) (citing McCruter, 791 F.2d at 1547).

      To the extent Plaintiff specifically faults the ALJ for failing to discuss the

GAF score of 50 that Dr. Arnold assessed, the Court notes that even though GAF

scores have been cited in social security cases, “the Commissioner has declined to

endorse the GAF score for ‘use in the Social Security and SSI disability programs,’

and has indicated that GAF scores have no ‘direct correlation to the severity

requirements of the mental disorders listings.’” Wind, 133 F. App’x at 692 n. 5

(citations omitted). This is because a low GAF score by itself is not necessarily



                                         21
determinative of a severe mental impairment. The GAF Scale “describes an

individual’s overall psychological, social, and occupational functioning as a result

of mental illness, without including any impaired functioning due to physical or

environmental limitations.” DSM–IV at 32. In the instant case, although the ALJ

did not mention the low GAF score of 50, she did clearly discuss Plaintiff’s mental

impairments and explained in detail how each area was considered. There is no

requirement that an ALJ refer to every piece of medical evidence in the record as

long as the decision is not so broad that it fails to allow a reviewing court the ability

to determine if the ALJ considered a plaintiff’s medical condition as a whole. Dyer,

395 F.3d at 1210–1211. In this case, the ALJ considered Plaintiff’s medical

conditions as a whole, and did not commit reversible error in failing to include in

her discussion the GAF score assessed by Dr. Arnold.

IV.   Conclusion

      Upon review of the administrative record, and considering all of Ms.

Fletcher’s arguments, the Court finds the Commissioner’s decision is supported

by substantial evidence and in accord with the applicable law. A separate order will

be entered.




                                           22
DONE and ORDERED on February 15, 2019.



                           _____________________________
                                  L. Scott Coogler
                            United States District Judge
                                                       160704




                          23
